Exhibit 10.2

[Letterhead of C]

November 15, 2006

Pluto Acquisition Company LLC

3939 North First Street

San Jose, California 95134

To Whom It May Concern:

As an inducement to PowerLight Corporation (the “Company”), a California
corporation, to execute the Agreement and Plan of Merger (the “Merger
Agreement”; capitalized terms used but not otherwise defined herein have the
meaning ascribed to them in the Merger Agreement); among SunPower Corporation, a
Delaware corporation and a majority owned Subsidiary of the undersigned
(“Parent”), Pluto Acquisition Company LLC, a Delaware limited liability company
and a wholly owned subsidiary of Parent, the Company and Thomas L. Dinwoodie, as
Shareholders’ Representative, pursuant to which, among other things, the Company
will be merged with and into Merger Sub (the “Merger”), the undersigned hereby
agrees that during the period commencing on the date of the Merger Agreement and
ending 120 days after the date of the Merger Agreement (the “Lock-Up Period”);
provided, however, that if the Registration Statement on Form S-4 (the
“Registration Statement”) to be filed with the Securities and Exchange
Commission (the “SEC”) by Parent in connection with the Merger shall not have
been declared effective by the SEC prior to the thirty-first (31st) day after
the date on which it was first filed with the SEC (the “31st Day”), the Lock-Up
Period shall be extended by the number of days from and including the 31st Day
until and including the day on which the Registration Statement is declared
effective by the SEC), the undersigned will not, without the prior written
consent of the Company, directly or indirectly, (i) offer to sell, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant for the sale of, or
otherwise dispose of or transfer any shares of Class B common stock, par value
$0.001 per share (the “Parent Class B Common Stock”), of Parent owned by the
undersigned as of the date hereof, or acquired hereafter, or securities
convertible into or exchangeable or exercisable for any shares of Parent Class B
Common Stock, (ii) enter into, or cause any of its subsidiaries to enter into, a
transaction which would have the same effect, (iii) enter into any swap or other
arrangement or transaction that transfers (including pursuant to the granting of
any proxy), in whole or in part, directly or indirectly, any of the economic
consequences of, or voting rights arising from, ownership of such shares of
Parent Class B Common Stock, whether any such aforementioned transaction is to
be settled by delivery of the Parent Class B Common Stock or such other
securities, in cash or otherwise, (iv) exercise any right to convert such shares
of Parent Class B Common Stock into any other security, or (v) publicly disclose
the intention to make any such offer, sale, or disposition, to enter into any
such transaction, swap, or other arrangement or to exercise any right to
convert; provided, however, that nothing set forth herein shall preclude the
undersigned from pledging, or engaging in customary hedging transactions with
respect to, Parent Class B Common Stock (the actions described in clauses
(i) through and including (v), being referred to as a “Disposition
Transaction”). In addition, the undersigned agrees that, without the prior
written consent of the Company, it will not, during the Lock-Up Period, make any
demand for the registration of any Parent Class B Common Stock or any security
convertible into or exercisable or exchangeable for the Parent Class B Common
Stock.



--------------------------------------------------------------------------------

Furthermore, during the Lock-Up Period, the undersigned hereby agrees not to,
and shall not instruct or authorize its officers, directors, employees,
financial advisors, representatives, agents, Subsidiaries and Affiliates to,
directly or indirectly, (i) solicit any inquiry, proposal or offer from any
Person in respect of a Disposition Transaction; or (ii) enter into any agreement
with any Person in respect of a Disposition Transaction.

In furtherance of the foregoing, Parent and its transfer agent and registrar are
hereby authorized to decline to make any transfer of shares of Parent Class B
Common Stock if such transfer would constitute a violation or breach of this
Agreement.

This Agreement shall be binding on the undersigned and the successors, heirs,
personal representatives and assigns of the undersigned. This Agreement shall
lapse and become null and void (and the Lock-Up Period shall terminate
immediately) if the Merger Agreement terminates or is terminated. This Agreement
shall be governed by, and construed in accordance with, the laws of the State of
California.

 

Very truly yours, CYPRESS SEMICONDUCTOR CORP. By:  

/s/ Brad W. Buss

Name:   Brad W. Buss Title:   Executive Vice President, Finance and  
Administration, Chief Financial Officer

 

ACKNOWLEDGED AND AGREED As of November 15, 2006: PLUTO ACQUISITION COMPANY LLC
By:   SunPower Corporation, its sole member By:  

/s/ Bruce Ledesma

Name:   Bruce Ledesma Title:   General Counsel

Lock-Up Letter